SEVERANCE AGREEMENT AND
GENERAL RELEASE

     This Severance Agreement and General Release (“Agreement”) is entered into
by Ron Lowy (“Employee”), ADC Telecommunications, Inc. (“ADC”), and GenTek Inc.
(“GenTek”) (collectively, the “Parties”).

     WHEREAS, Employee was a Participant in a GenTek Inc. Key Employee Retention
Plan ("KERP") and signed a GenTek, Inc. Retention Plan Participation Agreement
on April 4, 2003; and

     WHEREAS, ADC has assumed obligations under the KERP pursuant to a business
agreement with GenTek; and

     WHEREAS, a triggering event has occurred under the KERP and Employee’s
employment with ADC is being terminated; and

     WHEREAS, the Employee is entitled to receive certain severance benefits
under the terms of a Key Employee Retention Plan (the “KERP”) in exchange for
Employee’s full release of any claims that the Employee may have against ADC and
GenTek, and in exchange for the other covenants and agreements contained herein;

     NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are expressly acknowledged, the Parties agree and promise
as follows:

     1. EMPLOYEE'S SEPARATION. Pursuant to this Agreement, Employee's employment
shall be terminated effective as of October 31, 2004, the "Separation Date").

     2. SEVERANCE AND CONSIDERATION.

          a. Pursuant to the terms and conditions of the KERP, within sixty (60)
days after the Separation Date, and provided Employee has not rescinded his
acceptance of this Agreement as permitted under Section 14 below, then: (i)
Employee shall be entitled to be paid by ADC the severance sum of $1,260,000
less applicable withholdings; (ii) Employee shall be entitled to the benefit of
the “Gross-Up Payment” referenced in Section 4.04 of the KERP, which amount is
in good faith estimated as of October 15, 2004 to be $544,905. Employee
acknowledges that if it is subsequently determined that such estimated payment
is higher than the actual payment that is finally determined to be owed, then
Employee must repay the difference, plus interest, as referenced in the KERP.
Likewise, if it is determined that the good faith estimate is lower than the
actual payment that is finally determined to be owed, then ADC will pay such
additional difference to Employee. (iii) For a period continuing until the
earlier of Employee becoming covered under a different employer’s plan or until
October 31, 2006, Employee shall be provided with life, health care, medical,
and dental benefits at a comparable level under which Employee would have been
entitled as an active Employee. For the period of such coverage, Employee is
responsible for the equivalent of the Employee-paid share of such benefits.
After this period the continuation rights of the Employee in these benefits
shall cease. (Severance consideration components (i), (ii) and (iii) are
collectively referred to in this Agreement as the “Severance Package.”)

          b. Employee acknowledges and agrees that the Severance Package
constitutes consideration beyond that which, but for the mutual covenants set
forth or referenced in this Agreement, ADC would not be obligated to provide,
and Employee otherwise would not be entitled to receive;

--------------------------------------------------------------------------------

          c. Employee acknowledges that Employee remains bound by the terms of
the Non-Solicitation, Non-Compete, Non-disclosure and Non-Disparagement
Agreement previously signed by Employee.

          d. Employee acknowledges that except as otherwise provided in 2(a)
above, Employee’s Benefits cease on Employee’s Separation Date.

          e. Employee and ADC acknowledge that nothing in this Agreement limits
Employee’s right to receive his regular base salary through the Separation Date
and all rights to participate in ADC’s MIP shall be determined in accordance
with the terms of the MIP documents as of Employee’s Separation Date. Further,
Employee shall receive payment for all vacation or paid time off that has
accrued and remains unused as of Employee’s Separation Date.

          f. Except as set forth herein, Employee is not entitled to receive any
further compensation or benefits of any sort from ADC or GenTek or their
respective affiliates, or any of their respective officers, directors,
employees, agents, insurance companies, attorneys, subsidiaries, successors or
assigns.

          g. Employee represents that Employee has not filed, initiated, or
caused to be filed or initiated, any legal action covering any claim released in
this Agreement and hereby agrees and promises that Employee will never file,
initiate or cause to be filed or initiated, at any time subsequent to the
execution of the Agreement, any claim, suit, complaint, action, or cause of
action, in any state or federal court based in whole or in part on the matters
herein released, except to the extent such waiver is precluded by law. Employee
further agrees not to seek to share or participate in any recovery arising out
of, based upon, or relating to matters released hereunder, and agrees not to
voluntarily participate, assist or cooperate in any suit, action, or proceeding
against or regarding the Released Parties, or any of them, unless compelled by
law.

     3. GENERAL RELEASE OF CLAIMS. In consideration of the severance and
benefits referred to herein, Employee hereby forever releases and discharges ADC
and GenTek, and their respective affiliates, and their respective past and
present officers, directors, shareholders, partners, members, managers,
attorneys, representatives, agents and employees, and each of their respective
predecessors, successors and assigns (collectively, the “Released Parties”),
from any and all claims, charges, complaints, liens, demands, causes of action,
obligations, damages and liabilities, KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED, that Employee had, now has, or may hereafter claim to have against
the Released Parties from the beginning of time to the date Employee signs this
Agreement. This release specifically extends to, without limitation, claims or
causes of action for sexual harassment, wrongful termination, impairment of
ability to compete in the open labor market, breach of an express or implied
contract, breach of the covenant of good faith and fair dealing, breach of
fiduciary duty, fraud, misrepresentation, defamation, slander, infliction of
emotional distress, discrimination, harassment, disability, loss of future
earnings, and claims under the United States Constitution, and applicable state
and

2

--------------------------------------------------------------------------------

federal fair employment laws, federal equal employment opportunity laws, and
federal and state labor statutes and regulations, including, but not limited to,
Title VII of the Civil Rights Act of 1964, as amended, the Fair Labor Standards
Act, as amended, the National Labor Relations Act, as amended, the
Labor-Management Relations Act, as amended, the Worker Retraining and
Notification Act of 1988, as amended, the Americans With Disabilities Act of
1990, as amended, the Rehabilitation Act of 1973, as amended, the Employee
Retirement Income Security Act of 1974, as amended and the Age Discrimination in
Employment Act of 1967, as amended. Notwithstanding the foregoing, the parties
expressly agree that Employee does not release any claim relating to the
enforcement of this Agreement or the breach hereof.

     Employee understands and agrees, except as provided herein, that this
Agreement is intended to include all claims, if any, which Employee may have and
which Employee does not now know or suspect to exist in Employee’s favor against
the Released Parties, and this Agreement extinguishes those claims.

     4. OWNERSHIP OF CLAIMS. Employee represents and agrees that neither
Employee nor anyone acting on Employee’s behalf has assigned or transferred, or
attempted to assign or transfer, to any person or entity, any of the claims
Employee is releasing in this Agreement.

     5. STOCK OPTIONS AND RESTRICTED STOCK. Employee acknowledges that all
rights Employee has concerning Stock Options, shares of Restricted Stock or
Restricted Stock Units shall be governed solely and exclusively by the terms of
ADC’s Global Stock Incentive Plan, the Stock Option Agreements, Restricted Stock
Agreements and Restricted Stock Unit Agreements to which such Stock Options,
shares of Restricted Stock or Restricted Stock Units are subject. For the
avoidance of any doubt, Employee acknowledges and agrees that no Stock Options
or shares of Restricted Stock previously granted to Employee by ADC have vested
as of the Separation Date. Accordingly, all Stock Options and shares of
Restricted Stock held by Employee shall be immediately forfeited and terminated
as of the Separation Date. Employee shall have no further rights or interest
whatsoever in any unvested shares of Restricted Stock or unvested Stock Options.

     6. DISCOVERY OF DIFFERENT OR ADDITIONAL FACTS OR CHANGE IN CIRCUMSTANCES.
Employee acknowledges that Employee might hereafter discover facts different
from, or in addition to, those Employee now knows or believes to be true with
respect to a claim or claims released herein, and Employee expressly agrees to
assume the risk of possible discovery of additional or different facts, and
agrees that this Agreement shall be and remain effective, in all respects,
regardless of such additional or different discovered facts.

     7. NON-ADMISSION OF LIABILITY. Nothing in this Agreement shall be construed
as an admission of liability by Employee or the Released Parties; rather,
Employee and the Released Parties are resolving all matters arising out of their
respective employer-employee relationships with Employee and all other
relationships between Employee and the Released Parties, as to each of which
each of the Released Parties and Employee denies any liability.

     8. INDEMNIFICATION. To the fullest extent permitted by the indemnification
provisions of the Articles of Incorporation and Bylaws of GenTek and ADC in
effect as of the date of this Agreement or as most recently in effect and the
indemnification provisions of the corporation statute of the jurisdiction of ADC
or

3

--------------------------------------------------------------------------------

GenTek’s respective place of incorporation in effect from time to time
(collectively, the “indemnification Provisions”), and in each case subject to
the conditions thereof, ADC, GenTek and any of their respective successors shall
(i) indemnify Employee, as an offcer and employee of ADC or GenTek, against all
liabilities and reasonable expenses that may be incurred by Employee in any
threatened, pending, or completed action, suit or proceeding, whether civil,
criminal or administrative, or investigative and whether formal or informal,
because the Employee is or was an officer or employee of ADC or GenTek and with
respect to which Employee may be indemnified by the corporation, and (ii) pay
for or reimburse the reasonable expenses incurred by the Employee in the defense
of any proceeding to which the Employee is a party or with respect to which
Employee participates as a witness or otherwise because the Employee is or was
an officer or employee of ADC or GenTek. The rights of the Employee under the
Indemnification Provisions shall survive the termination of the employment of
the Employee by ADC or GenTek.

     9. BINDING EFFECT. This Agreement shall be binding upon the Parties and
their respective heirs, administrators, representatives, executors, successors
and assigns, and shall inure to the benefit of the Parties and their respective
heirs, administrators, representatives, executors, successors and assigns.

     10. SEVERABILITY. While the provisions contained in this Agreement are
considered by the Parties to be reasonable in all circumstances, it is
recognized that provisions of the nature in question may fail for technical
reasons and, accordingly, it is hereby agreed and declared that if any one or
more of such provisions shall, either by itself or themselves or taken with
others, be adjudged to be invalid as exceeding what is reasonable in all
circumstances for the protection of the interests of the parties, but would be
valid if any particular restrictions or provisions were deleted or restricted or
limited in a particular manner, then the said provisions shall apply with any
such deletions, restrictions, limitations, reductions, curtailments, or
modifications as may be necessary to make them valid and effective.

     11. ENTIRE AGREEMENT; MODIFICATION. This Agreement, the Retention Agreement
and Participation Agreement constitute the entire understanding among the
Parties and may not be modified without the express written consent of the
Parties. This Agreement supersedes all prior written and/or oral and all
contemporaneous oral agreements, understandings and negotiations regarding its
subject matter.

     12. DISPUTE RESOLUTION. Each Party to this Agreement agrees that any
dispute arising under or out of the matters contained herein shall be resolved
in accordance with Article VI of the KERP.

     13. GOVERNING LAW. This Agreement shall be governed by and construed and
enforced pursuant to the laws of the State of Minnesota applicable to contracts
made and entirely to be performed therein.

     14. RIGHTS TO RESCIND. Employee acknowledges that Employee has 21 days to
consider signing this Agreement. Once executed and delivered by Employee, this
Agreement shall become effective even if the 21-day period has not expired,
subject to valid rescission by Employee. Employee may validly rescind acceptance
of this Agreement to the extent it relates to waiver and release of claims under
the Age Discrimination in Employment Act (“ADEA”) and the Minnesota Human Rights
Act

4

--------------------------------------------------------------------------------

(“MHRA”) by providing written notice of rescission within 15 days of signing
this Agreement. To be effective, such rescission shall be in writing, delivered
by registered mail to Laura Owen, Vice President, Human Resources, ADC
Telecommunications, Inc., P.O. Box 1101, Minneapolis, MN 55440.

     If EMPLOYEE exercises such right to rescind this release of claims under
the ADEA and/or MHRA, then ADC may at its option either void and nullify this
Agreement in its entirety, or keep it in effect in all respects other than as to
Employee’s release of claims that Employee has rescinded. If ADC chooses to void
and nullify this Agreement, neither EMPLOYEE nor ADC shall have any rights or
obligations under the Agreement, but Employee’s employment with ADC shall,
nevertheless, be terminated as of the Separation Date.

     15. VOLUNTARY AGREEMENT; NO INDUCEMENTS. Each Party to this Agreement
acknowledges and represents that Employee or it (a) has fully and carefully read
this Agreement prior to signing it, (b) has been, or has had the opportunity to
be, advised by independent legal counsel of his or its own choice at his or its
own cost as to the legal effect and meaning of each of the terms and conditions
of this Agreement, and (c) is entering into this Agreement freely and
voluntarily and not in reliance on any promises or representations other than as
set forth in this Agreement.

 

PLEASE READ CAREFULLY. BY SIGNING THIS SEVERANCE RELEASE YOU ARE WAIVING ALL
KNOWN AND UNKNOWN CLAIMS AGAINST ADC AND THE RELEASED PARTIES.


 

I HAVE READ THE FOREGOING AGREEMENT AND I ACCEPT AND AGREE TO ITS PROVISIONS
VOLUNTARILY WITH FULL UNDERSTANDING OF ITS CONSEQUENCES.


     IN WITNESS WHEREOF, the Parties have signed this Agreement as of the date
written below.
 

Dated: 11/1/04                                       /s/ Ron
Lowy                                       Ron Lowy
 
  ADC Telecommunications, Inc.
  Dated: 11/5/04                                       /s/ Laura
Owen                                       Laura Owen Vice President, Human
Resources
 
  GenTek Inc.
  Dated:                                                      /s/ Rob
Novo                                       By Its:

5

--------------------------------------------------------------------------------